United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
V.L., Appellant
and
DEPARTMENT OF AGRICULTURE,
DEADWOOD RESERVOIR, Lowman, ID,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 08-466
Issued: October 17, 2008

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
DAVID S. GERSON, Judge
COLLEEN DUFFY KIKO, Judge

JURISDICTION
On December 5, 2007 appellant filed a timely appeal of a July 24, 2007 merit decision of
the Office of Workers’ Compensation Programs, which granted a schedule award for a three
percent impairment each of the right and left lower extremities. Pursuant to 20 C.F.R.
§§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this appeal.
ISSUE
The issue is whether appellant has more than a three percent impairment of the right
lower extremity and a three percent impairment of the left lower extremity, for which he received
a schedule award.
FACTUAL HISTORY
This case has previously been before the Board on four occasions. In a June 11, 2002
decision, the Board affirmed the Office’s May 10 and December 21, 2000 decisions.1 The Board
1

Docket No. 01-1685 (issued June 11, 2002).

found that the Office properly reduced appellant’s compensation based on its determination that
the constructed position of lot attendant represented his wage-earning capacity. The Board,
however, reversed the Office’s May 3, 2001 decision, denying appellant’s request for
reconsideration. The Board found that he submitted relevant and pertinent new evidence and
remanded the case to the Office for further merit review of his claim pursuant to 5 U.S.C.
§ 8128(a). By order dated June 25, 2002, the Board dismissed appellant’s second appeal of the
Office’s May 3, 2001 decision as a duplicate docket.2 The Board stated that this appeal was
inadvertently docketed as he had previously filed an appeal of the May 3, 2001 decision, which
the Board had already assigned a docket number. In a January 10, 2003 order, the Board
dismissed appellant’s appeal of the Office’s October 9, 2002 decision, denying modification of
its wage-earning capacity determination as appellant had already filed an appeal of this decision
which was pending before the Board.3 In a decision dated March 11, 2003, the Board affirmed
the Office’s October 9, 2002 decision.4 The Board found the evidence submitted by appellant
insufficient to establish that the Office’s wage-earning capacity determination was erroneous. In
an order dated December 8, 2003, the Board denied appellant’s petition for reconsideration of its
June 25, 2002 decision on the grounds that it did not establish any error of fact or law warranting
further consideration.5 The facts and the circumstances of the case as set forth in the Board’s
prior decisions and orders are incorporated herein by reference.6 The facts and the history
relevant to the present issue are hereafter set forth.
In a March 12, 2007 medical report, Dr. John C. Steinmann, an attending Board-certified
orthopedic surgeon, reviewed the history of appellant’s September 12, 1997 employment injury
and noted his complaints of pain in his lower back, left hip and both legs. On physical
examination, he reported essentially normal findings with the exception of limited lumbar range
of motion. Dr. Steinmann reviewed an x-ray which demonstrated advanced degenerative disc
disease at L5-S1. He also reviewed a magnetic resonance imaging (MRI) scan which revealed
the same results as the x-ray with three millimeter disc herniation. Dr. Steinmann stated that
there was no significant central or neuroforaminal stenosis. He diagnosed discogenic low back
pain. Dr. Steinmann stated that appellant was status post revision laminotomy and discectomy at
L5-S1 for recurrent disc herniation which was performed on July 22, 2004. He opined that
appellant had reached maximum medical improvement. Dr. Steinmann further opined that
appellant could work with restrictions.
On June 9, 2007 Dr. Arthur S. Harris, an Office medical adviser, reviewed appellant’s
case record including, Dr. Steinmann’s March 12, 2007 report. He stated that appellant was
2

Order Dismissing Appeal, Docket No. 02-1335 (issued June 25, 2002).

3

Order Dismissing Appeal, Docket No. 03-216 (issued January 10, 2003). The Board notes that the January 10,
2003 order is not contained in the case record.
4

Docket No. 03-165 (issued March 11, 2003).

5

Order Denying Petition for Reconsideration, Docket No. 03-165 (issued December 8, 2003).

6

On September 13, 1997 appellant, then a 34-year-old forestry technician, filed a traumatic injury claim alleging
that on September 12, 1997 he hurt his back when he bent over to pick up his saw from an uphill side slope. The
Office accepted the claim for low back sprain and L5-S1 disc herniation. It authorized a L5-S1 discectomy and
laminectomy and a revision laminectomy.

2

status post L5-S1 laminectomy and discectomy, which was performed on April 30, 1998 and
noted the July 22, 2004 surgery. Dr. Harris stated that appellant had chronic lumbar
radiculopathy. He determined that appellant had Grade 3 pain or decreased sensation of the
bilateral S1 nerve root that interfered with some activity based on Table 16-10 and Table 15-18
on page 482 and 424, respectively, of the American Medical Association, Guides to the
Evaluation of Permanent Impairment (A.M.A., Guides) (5th ed. 2001), resulting in a three
percent impairment of the right lower extremity. Dr. Harris opined that appellant’s impairment
was causally related to the accepted September 12, 1997 employment-related injuries. He stated
that appellant reached maximum medical improvement on March 12, 2007.
By letter dated June 15, 2007, the Office advised appellant that he was entitled to
schedule award compensation. It further advised him and the employing establishment to
complete an enclosed schedule award claim (Form CA-7).
On June 25, 2007 appellant filed a CA-7 form.
On July 2, 2007 the Office requested clarification from Dr. Harris as to whether appellant
sustained a three percent impairment of the left lower extremity, as well as, the right lower
extremity.
In a July 14, 2007 report, Dr. Harris stated that appellant sustained a three percent
impairment of each lower extremity.
By decision dated July 24, 2007, the Office granted appellant a schedule award for a
three percent impairment of the right lower extremity and a three percent impairment of the left
lower extremity for 17.28 weeks of compensation for the period July 8 through
November 5, 2007.7
LEGAL PRECEDENT
The schedule award provision of the Federal Employees’ Compensation Act8 and its
implementing regulation9 sets forth the number of weeks of compensation to be paid for
permanent loss or loss of use of the members of the body listed in the schedule. Where the loss
of use is less than 100 percent, the amount of compensation is paid in proportion to the
percentage of loss of use.10 However, neither the Act nor the regulations specify the manner in
which the percentage of impairment shall be determined. For consistent results and to ensure
equal justice for all claimants, the Office adopted the A.M.A., Guides as a standard for
determining the percentage of impairment and the Board has concurred in such adoption.11
7

On July 8, 2007 the Office terminated appellant’s compensation for loss of wage-earning capacity.

8

5 U.S.C. §§ 8101-8193; see 5 U.S.C. § 8107(c).

9

20 C.F.R. § 10.404.

10

5 U.S.C. § 8107(c)(19).

11

See supra note 9.

3

The standards for evaluation of the permanent impairment of an extremity under the
A.M.A., Guides are based on loss of range of motion, together with all factors that prevent a limb
from functioning normally, such as pain, sensory deficit and loss of strength. All of the factors
should be considered together in evaluating the degree of permanent impairment.12
It is well established that, when the attending physician fails to provide an estimate of
impairment conforming to the protocols of the A.M.A., Guides, his opinion is of diminished
probative value in establishing the degree of any permanent impairment. In such cases, the
Office may rely on the opinion of its medical adviser to apply the A.M.A., Guides to the findings
reported by the attending physician.13
ANALYSIS
The Office accepted that appellant sustained low back sprain and disc herniation at L5-S1
while working at the employing establishment on September 12, 1997. Dr. Steinmann,
appellant’s attending physician, stated in a March 12, 2007 report that an x-ray and an MRI scan
demonstrated advanced degenerative disc disease at L5-S1 with three millimeter disc herniation.
He diagnosed appellant as having discogenic low back pain. Dr. Steinmann stated that appellant
was status post revision at L5-S1 laminotomy and discectomy for recurrent disc herniation which
was performed on July 22, 2004. He opined that appellant had reached maximum medical
improvement and that he could work with restrictions. However, Dr. Steinmann did not provide
an impairment rating based on the tables and figures of the A.M.A., Guides. Therefore, the
Board finds that his report is insufficient to establish that appellant has more than a three percent
impairment of each lower extremity.
Dr. Harris, an Office medical adviser, reviewed appellant’s case record including
Dr. Steinmann’s March 12, 2007 findings and provided an accurate medical background of the
accepted employment injuries. He stated that appellant suffered from chronic lumbar
radiculopathy. Dr. Harris determined that his continuing lumbar symptoms constituted a Grade 3
level of pain or sensory deficit at the bilateral S1 nerve root that interfered with some activity
(A.M.A., Guides 482, 424, Table 16-10 and Table 15-18) which represented a three percent
impairment of the right lower extremity.
In a supplemental report, Dr. Harris opined that appellant also sustained a three percent
impairment of the left lower extremity.
Dr. Harris properly applied the A.M.A., Guides and provided rationale for rating a three
percent impairment of the right lower extremity and a three percent impairment of the left lower
extremity. The Board finds that Dr. Harris’ opinion represents the weight of the medical
evidence of record. Appellant has no more than a three percent impairment of each lower
extremity.

12

See Paul A. Toms, 28 ECAB 403 (1987).

13

See John L. McClanic, 48 ECAB 552 (1997); see also Paul R. Evans, 44 ECAB 646, 651 (1993).

4

On appeal, appellant contends that his schedule award which expired on November 5,
2007 should be reinstated. Under the Act, the maximum award for an impairment of the leg is
288 weeks of compensation.14 The three percent impairment of the right lower extremity entitled
appellant to three percent of 288 weeks or 8.64 weeks of compensation. Appellant was also
entitled to compensation for the same number of weeks for a three percent impairment of the left
lower extremity. Calculated together, his schedule award equaled 17.28 weeks of compensation.
Therefore, the Board finds that the Office correctly determined appellant’s schedule award to be
17.28 weeks of compensation. Appellant is entitled to no more under the Act.15
CONCLUSION
The Board finds that appellant has failed to establish that he has more than a three percent
impairment of the right lower extremity and a three percent impairment of the left lower
extremity, for which he received a schedule award.
ORDER
IT IS HEREBY ORDERED THAT the July 24, 2007 decision of Office of Workers’
Compensation Programs is affirmed.
Issued: October 17, 2008
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

14

5 U.S.C. § 8107(c)(2).

15

The Board notes that, upon expiration of appellant’s schedule award, the Office reinstated his compensation for
loss of wage-earning capacity. The Board has consistently held that compensation under a schedule award and
compensation for a loss of wage-earning capacity cannot be paid for the same period of time. Joseph R. Waples,
44 ECAB 936, 939 (1993); Benjamin Swain, 39 ECAB 448 (1988); Andrew B. Poe, 27 ECAB 510 (1976);
Stanley F. Stuczynski, 12 ECAB 159 (1960).

5

